JOURNAL ENTRY AND OPINION
This case is dismissed sua sponte for lack of a  final appealable order pursuant to R.C. 2505.02. First, the trial court's January 3, 2001 order requiring US Communications and Electric, Inc. to provide responses to Mrs. Connole's request for production of documents is not a provisional remedy within the meaning of R.C 2505.02(A)(3) because the requests do not pertain to privileged matter. Mr. Connole's claim that the information sought is privileged because it constitutes trade secrets is not supported by the definition of a trade secret in R.C. 1333.61(D).
Thus, the order is not final, and this court has no jurisdiction over the appeal. The motion to dismiss the appeal filed by Mrs. Connole is granted.
Appeal dismissed.
It is ordered that appellee recover of appellant her costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Plea Domestic Relations Division to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  ____________________ JAMES J. SWEENEY, J.
DIANE KARPINSKI, A.J., and KENNETH A. ROCCO, J., CONCUR.